Per Curiam.

— This cause was submitted on briefs, without oral argument. The respondents have respectively appeared by different attorneys, and in their briefs have moved to dismiss the appeal on several grounds, one of which is that proof of the service of the notice of appeal was not filed with the clerk of the superior court within the time prescribed by law. No response has been made thereto by the appellants by answering brief, or otherwise, and it appears by the record that said notice of appeal was served upon certain of the defendants on the 10th day of May, 1894, and proof of such service was not made until the 25th day of said month. The statute (§4, Laws 1893, p. 120) requires the notice with the proof of service to be filed with the clerk of the superior court within five days after the service thereof. The notice was filed within the time, with proof of service upon some of the defendants, but this was insufficient under the statute.
The appeal will be dismissed, respondents to recover for the expense of one brief only.